United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Charles F. Chester, Esq., for the appellant1
No appearance, for the Director

Docket No. 16-0451
Issued: March 17, 2017

Oral Argument January 24, 2017

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 11, 2016 appellant, through counsel, filed a timely appeal from a July 22,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right shoulder
condition causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 22, 2014 appellant, then a 53-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that on July 14, 2014 she first became aware of radiating
and piercing pain stemming from her right shoulder down her entire right arm. She further
alleged that on November 25, 2014 she first realized that her condition was caused or aggravated
by her federal employment.3 Appellant claimed that casing mail several hours a day and
carrying mail on her right shoulder for over 25 years added to the deterioration of her right
shoulder condition. She stopped work on December 3, 2014.
In a December 22, 2014 letter, appellant related that in addition to casing mail several
hours a day, she was also required to lift up to 70 pounds. She noted that Dr. Robert Henry, an
internist, referred her to physical therapy for three weeks. Appellant was later referred to
Dr. David B. Cohen, a Board-certified orthopedic surgeon, who diagnosed a rotator cuff
condition as confirmed by a December 3, 2014 magnetic resonance imaging (MRI) scan.
Dr. Cohen opined that this condition was the primary cause of appellant’s pain. Appellant
maintained that her job duties were the reason for her increasing pain.
Appellant submitted an October 13, 2014 report from her physical therapist who
addressed the treatment of appellant’s right upper extremity pain.
In a November 25, 2014 medical report, Dr. Cohen noted appellant’s complaint of right
shoulder pain that had progressively increased over the last three months and worsened while she
was reaching and carrying things at work and sleeping. Appellant’s pain was sharp, throbbing,
severe, constant, and worse with any overhead activity. She attempted physical therapy with
minimal improvement in her condition and required prescription medication at night. Dr. Cohen
reported findings on physical and x-ray examination. He provided an impression of persistent
right shoulder pain that was nonresponsive to conservative measures. Dr. Cohen recommended a
repeat MRI scan to rule out a rotator cuff condition.
In a December 3, 2014 right shoulder MRI scan report, Dr. Joseph A. Gagliardi, a Boardcertified internist, provided an impression of scattered mild degenerative change with rotator cuff
tendinopathy without evidence of a full-thickness tear. In an addendum note, he reported that
high signal intensity in the distal supraspinatus tendon on a single coronal oblique image
appeared to involve a segment of greater than 50 percent thickness which could represent a near
complete focus of a full-thickness tear.
On December 9, 2014 Dr. Cohen reported that appellant continued to experience severe
right shoulder pain. He noted that she attributed her progressively increasing pain to her mail
carrier job requirements which involved constant reaching and lifting. Dr. Cohen provided
findings on physical examination and reviewed a right shoulder MRI scan which demonstrated a
high-grade, partial-thickness cuff tear that went 75 percent through the tendon. Based on
appellant’s severe degree of pain that had persisted despite efforts at conservative management,
3

Appellant noted that she had previously filed a claim under File No. xxxxxx700 for a right shoulder injury
sustained on May 18, 1988 as a result of a motor vehicle accident while in the performance of her letter carrier
duties. This prior claim is not before the Board on the present appeal.

2

he recommended arthroscopic rotator cuff repair and subacromial decompression. In a
December 13, 2014 duty status report (Form CA-17), Dr. Cohen noted a clinical finding of
shoulder pain. He advised that appellant could work four hours a day with certain restrictions,
which included only delivering mail using her body weight and not her arms for two hours, and
casing mail with no lifting above her waist for the same time period.
By letter dated February 3, 2015, OWCP advised appellant of the deficiencies of her
claim and requested that she submit medical evidence including a detailed narrative report from
her physician which included a history of the injury and a medical explanation with objective
evidence of how the reported work activities caused, contributed to, or aggravated the claimed
condition. Appellant was afforded 30 days to submit the requested evidence.
In a March 16, 2015 decision, OWCP denied appellant’s occupational disease claim. It
found that the medical evidence of record did not contain a physician’s rationalized opinion,
supported by a medical explanation, as to how and why the established employment factors
caused, contributed to, or aggravated her right shoulder condition. OWCP noted that appellant
did not respond to the February 3, 2015 development letter.
In a report dated December 23, 2014, received by OWCP on March 23, 2015, Dr. Cohen
noted seeing appellant for follow-up of her right shoulder full-thickness rotator cuff tear. He
further noted that appellant continued to try to work as a mail carrier, but she was quite limited
by pain. Appellant’s lateral elbow pain was mild and somewhat improved after receiving an
injection. Dr. Cohen reported findings on examination and recommended that she continue to
work with restrictions as tolerated. He noted that appellant was scheduled to undergo surgery at
the end of January 2015. On January 20, 2015 Dr. Cohen advised that appellant had a
preoperative evaluation for her right shoulder surgery to repair her traumatic rotator cuff tear.
He noted that she would be out of work following surgery. In a February 13, 2015 progress note,
Dr. Cohen noted seeing appellant for follow-up of her right shoulder traumatic rotator cuff tear.
He advised that she was doing well 10 days status post arthroscopic right shoulder surgery as her
moderate pain was under control with narcotic pain medication. Dr. Cohen reported findings on
physical and x-ray examination. He provided a diagnosis of work-related injury and traumatic
rotator cuff tear.
On March 13, 2015 Dr. Cohen noted appellant’s complaints of right shoulder pain,
provided findings, and restated his diagnosis of traumatic right shoulder rotator cuff tear. He
indicated that appellant underwent surgery on January 30, 2015 to repair her right shoulder
rotator cuff tear with impingement. Dr. Cohen advised that appellant would be off work
approximately four months and then she could return to restricted duty. He further advised that
she would not be able to return to full duty until six to eight months after her surgery. Dr. Cohen
concluded that he believed repetitive reaching and lifting at work caused the rotator cuff tear. In
a May 8, 2015 work status form report, he indicated with a checkmark that the causative event of
appellant’s injury was work related. Dr. Cohen also indicated by checking a box marked “Yes”
indicating that she was temporarily totally disabled.
On June 4, 2015 appellant requested reconsideration of the March 16, 2015 decision. She
submitted an April 10, 2015 progress note from Dr. Cohen who had seen her for follow-up of her
right shoulder rotator cuff repair. Dr. Cohen listed examination findings and restated his

3

assessment of a work-related injury of an unspecified site and traumatic right rotator cuff tear.
He related that it appeared appellant’s overall upper extremity complaints were causally related
to her work duties given that the onset of her shoulder, elbow, and hand issues were associated
with pushing a cart and repetitive lifting. Dr. Cohen noted that there was no injury to her
shoulder or upper extremity outside of her work duties. He concluded, therefore, that there was a
causal relationship between appellant’s injury and work duties. In a June 9, 2015 work status
report, Dr. Cohen again indicated with a checkmark that the causative event of appellant’s injury
was work related. He noted her physical restrictions.
By decision dated July 22, 2015, OWCP denied modification of the March 16, 2015
decision. It found that Dr. Cohen’s reports were not sufficiently rationalized to establish that
appellant’s right shoulder condition was causally related to the accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.6
ANALYSIS
It is undisputed that appellant performed the work duties of a mail carrier, which
involved casing mail and heavy lifting. The Board finds, however, that the medical evidence of
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

4

record is insufficient to establish a right shoulder condition caused or aggravated by the accepted
work factors.
Appellant submitted several reports from Dr. Cohen. In a March 13, 2015 report,
Dr. Cohen noted appellant’s January 30, 2015 surgery to repair her right shoulder rotator cuff
tear with impingement and addressed her work capacity. He related that he believed repetitive
reaching and lifting at work caused the rotator cuff tear. Although Dr. Cohen found that
appellant was injured at work, he did not provide medical rationale explaining the basis of his
conclusory opinion regarding the causal relationship between her right shoulder condition,
resultant surgery, and disability and the established employment factors.7 Therefore, this
evidence is insufficient to meet appellant’s burden of proof.
In his April 10, 2015 progress note, Dr. Cohen provided examination findings and
diagnosed traumatic right rotator cuff tear and a work-related injury of an unspecified site. He
opined that appellant’s overall upper extremity complaints “appeared” to be causally related to
her work duties, which included pushing a cart and repetitive lifting, as she did not have a
shoulder or upper extremity injury outside of her work duties. Dr. Cohen’s opinion, however, is
vague and speculative in nature and, thus, of little probative value.8 Moreover, an opinion that a
condition is causally related to employment because the employee was asymptomatic before the
work factors is insufficient, without supporting rationale, to establish causal relationship.9
Dr. Cohen did not explain how appellant’s traumatic right rotator cuff tear was caused by her
work duties.
The Board therefore finds that Dr. Cohen’s report is of limited probative value and
insufficient to meet appellant’s burden of proof.
Dr. Cohen’s May 8 and June 9, 2015 work status reports failed to provide a firm
diagnosis of a particular medical condition10 or provide a history of injury.11 Moreover, his
opinion contained in these reports that appellant’s injury was caused by a work-related event
consists solely of a checkmark to a medical form question. Dr. Cohen did not address how
casing mail and heavy lifting would cause or contribute to appellant’s injury. The Board has
7

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
8

See S.E., Docket No. 08-2214 (issued May 6, 2009) (the Board has generally held that opinions such as the
condition is probably related, most likely related or could be related are speculative and diminish the probative value
of the medical opinion); Cecilia M. Corley, 56 ECAB 662 (2005) (medical opinions which are speculative or
equivocal are of diminished probative value).
9

T.M., supra note 7; Michael S. Mina, 57 ECAB 379 (2006).

10

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
11

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).

5

held that a checkmark or affirmative notation in response to a form question on causal
relationship is insufficient, without medical rationale, to establish causal relationship.12
Dr. Cohen’s remaining reports and progress notes addressed appellant’s right shoulder
pain and rotator cuff tear, January 30, 2015 right shoulder surgery, work capacity, and
restrictions, but failed to offer a medical opinion addressing whether the diagnosed condition and
resultant surgery and disability were causally related to the established employment factors.
Medical evidence that does not offer an opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.13
Similarly, Dr. Gagliardi’s December 3, 2014 diagnostic test results and addendum note
are of diminished probative value regarding causal relationship. Although he diagnosed right
shoulder rotator cuff tear, he did not provide any opinion on the cause of appellant’s diagnosed
condition.14
The October 13, 2014 report from appellant’s physical therapist has no probative medical
value as physical therapists are not considered physicians as defined under FECA.15 As such,
this evidence is also insufficient to meet appellant’s burden of proof.
Appellant’s belief that factors of her federal employment caused or aggravated her
condition is insufficient, by itself, to establish causal relationship.16 The issue of causal
relationship is a medical one and must be resolved by probative medical opinion evidence from a
physician. The Board finds that there is insufficient medical evidence of record to establish that
appellant’s right shoulder condition was caused or aggravated by the established employment
factors. Appellant, therefore, did not meet her burden of proof.
On appeal, counsel cites Board precedent and contends that the medical evidence of
record is sufficient to establish appellant’s claim. He also disputes OWCP’s arbitrary reliance on
Barbara J. Williams, 40 ECAB 649 (1989) in denying the claim. However, for the reasons set
forth above, the Board finds that the weight of the medical evidence does not establish that
appellant sustained a right shoulder condition causally related to the accepted employment
duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
12

K.T., Docket No. 15-1758 (issued May 24, 2016).

13

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
14

Id.

15

5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law);
See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006); A.C., Docket No. 08-1453 (issued November 18, 2008).
16

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

6

CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish a right
shoulder condition causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

